Citation Nr: 0115192	
Decision Date: 05/31/01    Archive Date: 06/04/01	

DOCKET NO.  96-23 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for arthritis of the 
knees.  

4.  Entitlement to service connection for a bilateral hearing 
loss disability.  

5.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The case was previously before the Board in December 1998, 
when it was remanded for medical records and examination of 
the veteran.  The requested development was completed.  

In February 2000, the case was remanded by the Board to 
afford the veteran a hearing.  In February 2001, a hearing 
was held before Gary L. Gick, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 2000).  At the hearing, the issues were 
explained and the submission of evidence was suggested.  Cf. 
38 C.F.R. § 3.103(c)(2) (2000).  

In a written statement, dated in February 2001, the veteran 
withdrew his appeal for service connection for a cervical 
spine disability.  38 C.F.R. § 20.204(b) (2000).  

The RO has characterized the hearing loss issue as whether 
the decision to deny service connection for hearing loss was 
erroneous.  However, the Board's review shows that the issue 
is simply entitlement to service connection for a bilateral 
hearing loss disability.  In February 1982, the RO denied 
service connection for hearing loss.  Later that month, the 
RO received the veteran's response.  He stated that he wanted 
to establish that his hearing had gotten worse due to never 
being removed from a noisy environment.  He stated that he 
worked with heavy equipment the entire time he was in 
service.  VA must give a liberal reading to all documents 
submitted by the veteran.  See Myers v. Derwinski, 
1 Vet. App. 127, 130 (1991); EF v. Derwinski, 1 Vet. App. 
324, 326 (1991); Solomon v. Brown, 6 Vet. App. 396, 400 
(1994).  Since the veteran's February 1982 response is a 
written communication expressing dissatisfaction with an 
adjudicative determination by the RO, it constitutes a notice 
of disagreement.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.201 (2000); Gallegos v. Gober, 14 Vet. App. 50 (2000).  
Where a claimant files a notice of disagreement and the RO 
has not issued a statement of the case (SOC), the issue must 
be remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  In this case, since the veteran filed a 
timely notice of disagreement with the denial of service 
connection for a bilateral hearing loss, and the RO did not 
issue a statement of the case, the issue must be remanded to 
the RO for an SOC.  The claim must be evaluated as a new 
claim and not subjected to the higher evidentiary burden 
required of a claim of clear and unmistakable error.  
38 C.F.R. § 3.105(a) (2000).  

The issues of entitlement to service connection for 
hypertension, a bilateral hearing loss disability, and a back 
disorder will be the subjects of a remand at the end of this 
decision.  


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the appeals for service connection 
for diabetes mellitus and arthritis of the knees.  

2.  Diabetes mellitus was not present during the veteran's 
active military service or manifested to a degree of 
10 percent or more during the first year after he completed 
his active service.  

3.  The veteran's current diabetes mellitus is not the result 
of disease or injury during his active military service.  

4.  Arthritis of the knees was not present during the 
veteran's active military service or manifested to a degree 
of 10 percent or more within the year after he completed his 
active service.  

5.  The veteran's current arthritis of the knees is not the 
result of disease or injury during his active service.  

6.  In February 1982, the RO denied service connection for a 
lumbosacral strain.  The veteran was notified of the decision 
in a March 1982 letter.  He did not make a timely appeal.   

7.  At the time of the February 1982 RO denial of service 
connection for a lumbosacral strain, there was no evidence of 
a current back disability or of post-service continuity of 
symptomatology.  

8.  The evidence received since the February 1982 RO denial 
of service connection for a lumbosacral strain includes a 
medical diagnosis of a back disorder and lay evidence of 
continuing post-service symptoms.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

2.  Arthritis of the knees was not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred in service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

3.  The February 1982 RO decision is final.  Evidence 
received since the RO's 1982 decision is new and material and 
the veteran's claim of entitlement to service connection for 
a back disorder is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated by active service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to disease or injury during service.  Further, the 
evidence must be competent that is, an injury during service 
may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Certain disorders, including diabetes mellitus and arthritis, 
may be presumed to have been incurred during active military 
service if manifest to a degree of 10 percent or more within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran's application for benefits is complete.  The 
rating decisions, statements of the case and supplemental 
statements of the case, as well as other correspondence, 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  

As to the claims of service connection for diabetes mellitus 
and arthritis of the knees, VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for benefits for these disabilities.  
There is no reasonable possibility that further assistance 
would aid in substantiating these claims.  VA has made 
reasonable efforts to obtain relevant records (including 
private records) which the veteran adequately identified and 
authorized VA to obtain.  All relevant Federal records have 
been obtained.  The service medical records, as well as VA 
medical records are in the claims folder.  The veteran has 
not reported that any other pertinent evidence might be 
available pertaining to these claims.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

The veteran has been examined by VA.  

Even though the RO did not consider the case under the VCAA 
and VA guidance issued pursuant to the VCAA, VA has complied 
with the VCAA.  Thus, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the VCAA.  In 
addition to performing the pertinent development required 
under the VCAA, the RO notified the veteran of his right to 
submit evidence.  It would not abridge his rights under the 
VCAA for the Board to proceed to review the appeal.  Neither 
the veteran nor the representative have asserted that the 
case requires further development under the VCAA.  

Diabetes mellitus

There was no diagnosis of diabetes mellitus during active 
service.  The extensive service medical records include 
laboratory studies during service.  Tests of urine for 
glucose were negative in September 1973, November 1974, 
April 1977, January 1978, and October 1978.  There were no 
positive tests for glucose in the veteran's urine, during 
service.  Blood tests for glucose were in the normal range 
showing 91 milligrams percent in September 1973 and 92 
milligrams percent in January 1978.  There were no abnormal 
blood glucose measurements during service.  Physicians 
reported the veteran's endocrine system to be normal on the 
periodic examination in October 1978 and on the examination 
for separation from service, in September 1979.  

There is no evidence from a physician or other trained 
medical professional showing diabetes in the year after the 
veteran completed his active military service.  

In a letter dated in July 1995, the veteran reported that he 
had been diagnosed as a diabetic at the VA Medical Center.  
He reported appointments in May and June 1995.  

The VA clinical notes for May 1995 show that the veteran had 
complaints of back and knee pain.  Laboratory studies were 
done.  They revealed a glucose of 245 and urinalysis was two 
plus for glucose.  He was referred for diabetic teaching.  He 
was also, in June 1995, referred for eye examination, for 
borderline diabetes mellitus.  A subsequent, VA clinical 
note, for September 1995, contains an assessment of type II 
diabetes mellitus, under adequate control with diet and 
exercise.  Subsequent VA clinical notes show that medication 
was begun, to treat his diabetes mellitus.  

The report of the August 1999 VA examination for diabetes 
mellitus indicates that the veteran was currently not on 
medication for his diabetes.  He had no diabetic symptoms.  
The diagnosis was diabetes mellitus, diet controlled.  

During the February 2001 Board hearing, the veteran testified 
that he was taking medication for his diabetes.  He stated 
that he was first told that he had a problem with diabetes, 
during service, sometime in 1973 or 1975.  He said he had 
borderline diabetes at that time.  He stated that, after 
service, he was first seen in the 1980's or early 1990's, for 
diabetes.  He also told of current treatment.  

The veteran recalls being told, during service, that he had 
borderline diabetes mellitus.  However, the actual medical 
records made during service are more probative than the 
veteran's recollection.  These records show that, on various 
occasions during service, the veteran had blood and urine 
tests for various reasons.  These tests consistently showed 
the veteran's blood sugar to be within normal limits and his 
urine to be negative for sugar.  The service medical records 
do not show any diagnosis of diabetes mellitus or of a 
borderline diabetes mellitus.  The most probative evidence as 
to the veteran's status, during service, is found on the 
October 1978 periodic examination and the September 1979 
examination for separation from service.  On both of those 
examinations, a physician expressed the opinion that the 
veteran's endocrine system was normal.  The earliest post 
service evidence of the presence of diabetes mellitus was 
found by VA in 1995, more than 15 years after the veteran 
completed his active service.  There is no evidence from a 
doctor or other medical professional which would link the 
diabetes found many years after service, with any disease or 
injury, incurred or aggravated, during service.  Thus, the 
preponderance of the evidence demonstrates a post service 
onset and shows that the diabetes mellitus was not incurred 
or aggravated during service.  Therefore, service connection 
for diabetes mellitus must be denied.  

Arthritis of the knees

The service medical records do not contain any evidence of 
complaints, findings or diagnoses of a knee disorder.  There 
are no reports of knee trauma or arthritis.  The most 
probative evidence as to the veteran's knees, during service, 
was recorded by physicians on official examination reports.  
On periodic examination, in October 1978, the veteran's lower 
extremities were reported to be normal.  On examination for 
separation from service, in September 1979, his lower 
extremities were again reported to be normal.  These reports, 
by physicians, one approximately a year before he left 
service and another approximately a month before he left 
service, provide the most probative evidence as to the 
veteran's lower extremities during service and establishes 
that they were normal.  

There is no evidence of arthritis from a trained medical 
professional in the year after the veteran left active 
service.  

There is no evidence from a physician or other trained 
medical professional which would link a current knee disorder 
to the veteran's active service.  The earliest documentation 
of a knee disability shows that the veteran slipped and 
twisted his right knee, at work, in July 1994.  

A treatment authorization form from the veteran's employer, 
shows that he slipped and fell, in July 1996, injuring both 
knees.  A report from James E. Gee, M.D., dated in 
August 1996 shows that the veteran fell forward striking both 
knees.  He complained of popping and some discomfort in both 
knees.  The right knee was more painful than the left.  It 
was noted that the veteran had previously had surgery on the 
right knee.  Dr. Gee found a full range of motion in the left 
knee and mild contracture on the right.  X-ray films did not 
show any evidence of acute fracture, the doctor did see 
evidence of degenerative changes in the right knee, which he 
thought preexisted the recent injury.  The impression was 
contusion of both knees.  Dr. Gee's notes show continuing 
knee complaints.  In March 1997, the veteran was admitted for 
a medial meniscectomy of the right knee.  Notes made at that 
time show that previous arthroscopic surgery had been done in 
August 1995 and the veteran had done very well until a recent 
injury at work.  

In a letter dated in July 1997, Domenic J. DeMichele, M.D., 
Ph.D., reported that the veteran had been injured in a motor 
vehicle accident in May 1997.  He immediately began to 
experience knee pain.  He gave a history of some arthritis in 
his knees as well as previous work-related injuries to the 
knees.  

Records from Samuel J. Corbin, M.D., shows that the veteran 
was involved in an automobile accident in June 1998.  
Injuries included the right knee.  An X-ray study disclosed 
mild osteoarthritis of the right knee and a benign appearing 
area of sclerosis proximal to the right tibia.  

The veteran provided sworn testimony at his February 2001 
Board hearing.  The veteran told of being kicked in the knees 
during service.  He also told of running 10 miles every day, 
in an attempt to lose weight.  He stated that he thought he 
developed arthritis in both knees from jogging.  He did not 
identify any medical support for his lay opinion.  The 
veteran did not recall when he was first diagnosed with 
arthritis in the knees.  

The veteran is competent to report knee trauma and knee 
symptoms during service.  However, the cause or etiology of a 
current disability raises a medical question which requires a 
response from a medical professional with the training and 
experience to provide a competent answer.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  In this case, there is no 
medical opinion linking a current disability to injury in 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Particularly, there is no medical opinion linking 
jogging in service to the current disability.  There is no 
evidence from a physician or other medical professional 
linking a continuity of knee symptomatology to service.  
38 C.F.R. § 3.303 (2000); Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  

As discussed above, the most probative evidence as to the 
veteran's knees during service is found in the 1978 and 1979 
examination reports, in which physicians determined that the 
veteran's lower extremities were normal.  Thereafter, many 
years passed without any documentation of knee symptoms, 
until the veteran sustained injuries at work.  See Arms v. 
West, 12 Vet. App. 188, 197 (1999).  The medical 
professionals who have considered the cause of the veteran's 
current knee disorders have linked them to injuries during 
his civilian employment, in recent years, many years after he 
left active service.  The medical reports provide a 
preponderance of the evidence which establishes that the 
veteran's current knee disorders were not incurred in or 
aggravated during his active service and that arthritis was 
not manifest within the first year after he completed his 
active service.  Consequently, service connection for 
arthritis of the knees must be denied.  

Back Disorder

The service medical records include a note dated in 
September 1973 which stated that the veteran had strained his 
lower back two days earlier and was experiencing pain.  
Treatment was recommended.  

The service medical records also contain information dated in 
late January and early February 1976.  The consultation 
report shows that the veteran complained of low back pain and 
stated that he noticed the onset after working with a 
jackhammer.  There was slight pain on lumbar motion and 
pinpoint tenderness.  Palpation did not produce sciatic 
involvement.  Treatment was recommended.  Approximately five 
days later, it was noted that the veteran only had some 
soreness.  In early February 1976, the veteran reported 
relief from symptoms and he had a full range of motion 
without pain.  

The veteran remained on active service, for over three and a 
half years, without any further back complaints or a record 
of back trauma.  On the October 1978 periodic examination, 
the veteran's spine and other musculoskeletal parts were 
reported to be normal.  On separation examination, in 
September 1979, the veteran's spine and other musculoskeletal 
parts were again found to be normal.  

In February 1982, the veteran reported that he had a back 
strain during service and that his back ached all the time.  
In a rating decision dated in February 1982, the RO 
considered the veteran's claim for service connection for a 
back strain and denied service connection for a lumbosacral 
strain.  It was held that the back strain was an acute 
condition and it was not shown that the veteran was having 
any problems at the time of his separation from service.  The 
veteran was notified of the decision in a March 1982 letter.  
He did not make a timely appeal.  38 C.F.R. § 20.302 (2000).  
Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2000).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers but bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, VA has no jurisdiction to consider the 
claim unless the appellant submits new and material evidence.  
Therefore, the Board must first determine whether the veteran 
has submitted new and material evidence to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  New and 
material evidence does not have to change the outcome, but it 
must be so significant that it needs to be considered in 
order to fairly decide the merits of the claim.  See Hodge v. 
West, 155 F. 3d 1356, 1360-62 (Fed. Cir. 1998).  

The statement of the case explained that the evidence 
submitted in connection with the veteran's current claim 
essentially duplicates evidence previously considered and was 
merely cumulative or redundant.  The Federal Circuit has held 
that according to the plain language of the regulation, 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F. 3d 1343 (Fed. Cir. 2000).  

The VCAA does not require the reopening of a claim which has 
been disallowed, except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
VCAA (to be codified at 38 U.S.C.A. § 5103A (f)).  

When the veteran's back claim was denied in 1982, there was 
no competent evidence from a physician or other trained 
medical professional diagnosing a current back disability or 
linking a current back disability to injury in service.  
Since requesting that his claim be reopened, the veteran has 
submitted evidence of a current back disability.  A treatment 
authorization form, dated in July 1994, shows that the 
veteran slipped and fell injuring his low back.  There was a 
diagnosis of low back strain.  

Magnetic resonance imaging (MRI) of the lumbar spine, in 
July 1994, disclosed degenerative disc disease at L4-5 and L5 
- S1 with very small central disc herniation at L5 - S1 
causing no impression upon the fecal sac or exiting nerve 
roots.  There was mild facet hypertrophy at L3-4 and L4-5.  
No additional disc herniation, spinal canal stenosis or 
fracture was identified.  

In July 1996, the veteran had another slip and fall injury 
hurting his back.  The diagnosis was sprain/strain of the 
lumbar spine.  He was subsequently seen by James E. Gee, M.D.  
The doctor noted localized low back pain in the midline.  
There was no history of radicular pain or paresthesia.  The 
impression was contusion/strain lumbosacral area.  Notes 
through October 1996 reflect continued complaints of back 
pain.  In December 1996, it was recorded that the veteran's 
back was better.  

In June 1998, the veteran's back was injured in a vehicle 
accident.  X-ray studies were read as showing mild 
degenerative changes of the lumbar spine.  In August 1998, 
Samuel J. Corbin, M.D., reported that his examination of the 
veteran disclosed an acute musculoligamentous strain of the 
dorsolumbar spine region.  Treatment included bed rest, 
medication and diathermy.  On his final visit, the veteran 
was still complaining of pain in the lumbar spine region as 
well as a numb feeling in his right and left lower 
extremities.  However, examination revealed no evidence of 
residual muscle spasm or any neurologic deficit in the lower 
extremities.  The doctor expressed the opinion that the 
veteran's injuries would eventually resolve.  

In a letter dated in September 1997, W. James Evans, M.D., 
Clinical Associate Professor of Neurology, expressed the 
opinion that the veteran had cervical and lumbar 
musculoligamentous strain/sprain, resolving.  The following 
month, Dr. Evans reported that the veteran was still not 
receiving medications for his pain and the examination was 
unchanged.  

In February 2001, the veteran testified at a Board hearing.  
He described injury during service and reported that his back 
had been hurting ever since.  

When the claim for service connection for a back injury was 
denied in 1982, the veteran and his service medical records 
provided evidence of injury during service.  However, there 
was no evidence of current disability or of a connection 
between a current disability and injury during service.  
Since reasserting his claim, the veteran has submitted 
evidence from trained medical professionals showing that he 
has a current back disability.  While the recent medical 
documentation of a back disability links the current symptoms 
to recent injuries, the earliest report, in July 1994, 
disclosed degenerative changes which may well have existed 
before the recent injury.  Further, the veteran has provided 
sworn testimony to the effect that there is a continuity of 
symptomatology linking his current disability to the injuries 
in service.  As there previously was no evidence of current 
disability or of a link between a current disability and 
injury in service, the newly presented information must be 
considered in order to fairly decide the merits of the claim.  
It meets the regulatory definition for new and material 
evidence.  38 C.F.R. § 3.156 (2000).  Therefore, the claim 
must be reopened.  


ORDER

Service connection for diabetes mellitus is denied.  Service 
connection for arthritis of the knees is denied.  

The petition to reopen a claim for service connection for a 
back disorder is granted.  


REMAND

As noted above, the VCAA has redefined the obligations of VA 
with respect to the duty to assist and to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran has presented sworn testimony that his back has 
ached ever since an injury in service.  The earliest post 
service evidence of a back disorder, recorded in July 1994, 
included magnetic resonance imagining which disclosed 
degenerative changes.  Such changes may have existed before 
the 1994 injury.  It is desirable to obtain an opinion from a 
medical professional as to the likelihood that the back 
disorder demonstrated years after service had its onset in 
service.  Cf. VCAA, to be codified at 38 U.S.C. § 5103A(d).  

In February 1982, the RO denied service connection for a 
bilateral hearing loss and the veteran filed a timely notice 
of disagreement.  Where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be remanded to the RO for an SOC.   
Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran should be examined to determine if he has 
hypertension within the meaning of the rating criteria and, 
if he does, whether the current hypertension is connected to 
elevated blood pressure readings during service.  Cf. VCAA, 
to be codified at 38 U.S.C. § 5103A(d).  

In view of the foregoing, the issues of entitlement to 
service connection for hypertension, a bilateral hearing loss 
disability, and a back disorder are REMANDED to the RO for 
the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be scheduled for 
an examination for hypertension.  The 
claims folder should be made available to 
the examiner for review.  Any additional 
indicated tests and studies should be 
accomplished.  The examiner should 
express an opinion on the following 
questions: 

(a)  Does the veteran have 
hypertension?  It is noted that 
hypertension must be confirmed by 
readings taken two or more times on 
at least three different days 
(38 C.F.R. § 4.104, Code 7101, note 
(1)).  

(b)  If the veteran currently has 
hypertension, is it as likely as not 
that the current disability began or 
increased in severity, beyond its 
natural progression, during service?  
The examiner should explain the 
significance of the elevated blood 
pressure readings during service.  

3.  The veteran should be scheduled for 
an audiologic examination.  The claims 
folder should be referred to the examiner 
for review.  All indicated tests and 
studies should be accomplished.  The 
examiner should express an opinion on the 
following questions:  

(a)  Did the veteran's preexisting 
hearing loss increase in severity 
during his active service?  

(b)  Was any increase in severity 
during service beyond the natural 
progress of the disability?  

4.  The veteran should be scheduled for 
an examination of his back.  The claims 
folder should be made available to the 
examiner for review.  All indicated tests 
and studies should be accomplished.  The 
examiner should express an opinion as to 
whether it is as likely as not that the 
back disability manifested in 1994 and 
thereafter had its onset during the 
veteran's active service.  

5.  Thereafter, the RO should readjudicate 
the claims for service connection for 
hypertension, a bilateral hearing loss 
disability, and a back disorder.  The 
claims should be adjudicated on a de novo 
basis, considering all evidence of record.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


Error! Not a valid link.

